DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This notice of allowability is in response to applicant’s amendments received 06/23/2022.  Currently, claims 1-12 are pending.
Allowable Subject Matter
Claims 1-12 appear in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the subject matter not found and not suggested by the prior art includes a catheter assembly with a reinforcement structure, the reinforcement structure including two outer curved surfaces and a septum connecting structure, the entire reinforcement structure enveloped by a catheter septum, a catheter disposed over the catheter septum, the catheter defining two lumens, the reinforcement outer surfaces surrounding at least a portion of each lumen, alone or in combination with the other features of the claims.
The closest prior art is to Mahurkar, US 5,374,245.  Mahurkar teaches a dual lumen catheter, surrounding a catheter septum, surrounding a reinforcing portion between the lumens.  However, the instant application’s reinforcement portion extends in part around the lumens, thus providing an advantage of reinforcing the outer wall of the catheter in additional to the middle section of the lumens.  Although in appearance the extension of the structure appears as a minor change, the examiner finds it provides an advantage over the prior art of a more structurally supported catheter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783